Citation Nr: 0700996	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-16 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
including claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for polyneuropathy of 
the left leg, claimed as secondary to service-connected scars 
of the lower extremities.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for an elevated diaphragm 
condition.

4.  Entitlement to an increased disability rating for 
residuals of a fragment wound, lower left leg, currently 
evaluated as noncompensably disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

Procedural history

The veteran served on active duty from April 1965 to January 
1967.  He served in Vietnam and was wounded in action.

In a January 1994 rating decision, the RO, among other 
things, denied service connection for an elevated diaphragm 
condition.  The veteran did not appeal.

The May 2003 rating decision denied the veteran's September 
2002 claim as to the four issues listed above, and the 
veteran timely filed his appeal.  

Issues not on appeal

The May 2003 rating decision also granted the veteran's claim 
for service connection for post-traumatic stress disorder 
(PTSD) and assigned a 30 percent disability rating therefore, 
effective September 25, 2002.  The veteran has not disagreed 
with that decision.  However, the Board notes that the 
veteran stated in April 2004 that he was "having a problem" 
coping with daily nightmares.  It thus appears that the 
veteran may be requesting an increased rating for PTSD, 
although this is unclear.  The Board refers this matter to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence 
demonstrates that the veteran has no chronic skin condition.

2.  A preponderance of the competent medical evidence 
demonstrates that polyneuropathy of the veteran's left leg is 
not attributable to his period of active military service or 
to his service connected lower extremity scars.

3.  In an unappealed January 1994 rating decision, the RO 
denied service connection for an elevated diaphragm 
condition.

4.  Evidence received since the January 1994 decision does 
not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for an elevated 
diaphragm condition.

5.  The veteran's service-connected two-by-two centimeter 
left leg scar is manifested by minimally darker pigmentation; 
the scar does not adhere to underlying tissue; there is no 
pain or tenderness upon palpitation; sensation is present, 
with decreased lateral sensation compared to medial 
sensation; the is no limitation of motion noted; no keloid 
formation; and, the veteran ambulates normally.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a chronic skin 
condition is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §3.303 (2006).

2.  Entitlement to service connection for a polyneuropathy of 
the left leg is not warranted on either a direct or secondary 
basis.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).

3.  The January 1994 rating decision denying service 
connection for an elevated diaphragm condition is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2006).

4.  Since the January 1994 decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for an elevated diaphragm condition is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

5.  The criteria for an increased rating for residuals of a 
service-connected left leg scar are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 7805 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a skin condition and 
for polyneuropathy of the left leg.  In addition, he seeks to 
reopen a previously denied claim for service connection for 
an elevated diaphragm, and seeks an increased disability 
rating for a scar received during combat in Vietnam.

The Board will first discuss certain preliminary matters.  
The issues on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal of whether the veteran submitted new and 
material evidence.  

In the February 2003 VCAA letter, the veteran was informed 
that to establish entitlement to service connection, the 
evidence must show: 

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service, or an event in service causing injury or 
disease.

2.  A current physical or mental disability.

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

See the February 2003 VCAA letter, pages 1 and 2.

The veteran was further informed in the February 2003 VCAA 
letter that his previous claim for service connection for an 
elevated diaphragm condition was denied and that the decision 
was final.  He was informed that in order for VA to 
reconsider the issue, he must submit "new and material 
evidence."  Specifically, he was informed:

To qualify as "new evidence," it must be 
submitted to VA for the first time.

To qualify as "material evidence," the additional 
information must bear directly and substantially 
upon the issue for consideration.

The Board notes that the language used in the letter 
substantially follows the regulatory language of 38 C.F.R. 
§ 3.156.  See the Board's discussion below.  Therefore, the 
Board finds that the notice provided the veteran complies 
with the requirements of Kent.

In addition, the February 2003 VCAA letter informed the 
veteran that to establish his claim for an increased 
disability rating he needed to submit evidence showing that 
his service-connected condition had worsened.

The February 2003 VCAA letter informed the veteran of the 
typical kinds of evidence that could be used to support the 
claim, such as medical records, a statement from his doctor, 
his statements and statements of others who could observe his 
symptoms.  These notices satisfy the VCAA obligation to 
inform a claimant of the evidence required to substantiate a 
claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim.  The veteran was also informed that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The February 2003 letter told the veteran that if he had 
any additional information or evidence to send it to VA 
or tell them about it.  In essence, the veteran was 
asked to "give us everything you've got", in compliance 
with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

The veteran's statements of March 2003, June 2003 and April 
2004 make it clear that he is aware of his obligations to 
support his claim with evidence.  See 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2), veteran status and 
current disabilities, are not at issue.   Moreover, elements 
(4) and (5), degree of disability and effective date, were 
rendered moot via the RO's denial of service connection.  In 
other words, any deficiency of advisement as to those two 
elements was meaningless, because a disability rating and 
effective date were not assigned in the absence of service 
connection.  The veteran's claims of entitlement to service 
connection were denied based on element (3), a connection 
between the veteran's service and the claimed disabilities.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to this 
crucial element.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records and post-service medical 
examination and treatment records.  The veteran has been 
accorded several VA medical examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim, and 
has elected not to seek a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.  

1.  Entitlement to service connection for a skin condition, 
including claimed as due to exposure to Agent Orange.

The veteran contends that he is entitled to service 
connection for a skin condition, to include moles and 
blackheads.  He specifically contends that such was caused by 
his presumed exposure to herbicides during his service in 
Vietnam.

Pertinent law and regulations

Service connection - in general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002), 38 C.F.R. § 3.307(6)(iii) (2006).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2006).  

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection.  38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,634 
(May 20, 2003).  The Secretary has determined that skin 
conditions other than chloracne or other acneform diseases 
consistent with chloracne are not connected to exposure to 
herbicides.  See 38 C.F.R. § 3.309(e).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 
38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) 
(2006).

Analysis

As indicated above, to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The Board will examine each element in 
turn.

With regard to element (1), there is no evidence of a chronic 
skin condition in the record.  The record includes St. Louis 
VA Medical Center treatment reports for the period December 
13, 2004 through May 16, 2005, as well as VA medical 
examination reports dated September 2002, March 2003 and 
February 2004.  
As was noted in those records, the veteran was physically 
examined on several occasions.  No entry in those records 
indicates that the veteran had a skin rash or other skin 
condition.  There is, in sum, no evidence that the veteran 
has or had a chronic skin condition.  More importantly, there 
is no medical diagnosis of chloracne or other acneform 
diseases consistent with chloracne of record.  Thus, element 
(1) is not satisfied, and the claim fails for that reason 
alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.

With regard to element (2), the Board will separately address 
disease and injury.  There is no evidence of any chronic skin 
disorder in service.  With respect to injury, the Board finds 
that because the veteran served in Vietnam, the presumption 
afforded in 38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. 
§ 3.307(6)(iii) (2006) operates in his favor.  Therefore, the 
Board finds that element (2), in-service injury, is satisfied 
by the presumption of exposure to herbicides.

With regard to element (3), as discussed in the law and 
regulations section above, a second Agent Orange related 
presumption exists, namely a presumption of medical nexus 
between presumed herbicide exposure in Vietnam and certain 
specifically identified disabilities.  However, the only skin 
conditions the Secretary of Veterans Affairs has determined 
are associated with exposure to herbicides are chloracne or 
other acneform diseases consistent with chloracne.  Such as 
not been diagnosed (indeed, as discussed above, no skin 
disorder has been diagnosed).  Because there is no such 
condition diagnosed in this case, the nexus presumption is 
not material to this claim.  

Because a skin disorder does not currently exist, it 
logically follows that there can be no medical nexus.  
Indeed, no medical nexus opinion exists as to this issue.

To the extent that the veteran himself contends that he has a 
skin condition which was caused by his presumed exposure to 
Agent Orange, it is well established that lay persons without 
medical training, such as the veteran, are not competent to 
attribute symptoms to a particular cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

Thus, the Board finds that element (3) is not satisfied.

For the reasons stated above, the Board finds that 
entitlement to service connection for a skin condition is not 
warranted.  The benefits sought on appeal are denied.

2.  Entitlement to service connection for a polyneuropathy of 
the left leg, secondary to service-connected scars of the 
lower extremities.

The veteran contends that he is entitled to service 
connection for polyneuropathy of the left leg.  He has 
contended that the condition is a result of his service-
connected scars, in particular that of the left leg.  


Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2005); Harder v. Brown, 5 Vet. App. 
183, 187 (1993). Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. 
§ 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

Secondary service connection

With regard to Wallin element (1), the Board notes that there 
is a March 2003 diagnosis of a polyneuropathy of the left 
leg.  Thus, element (1) is satisfied.

With regard to element (2),  the veteran was wounded in 
combat in 1966, receiving shrapnel fragments in his right 
ankle and lower left leg.  Service connection has been 
separately granted for shell fragment wound scars of the left 
leg and right ankle.

The crux of this claim is whether there is competent medical 
evidence of a nexus between the veteran's current diagnosed 
condition and the service-connected wounds he received in 
1966 during service.  The veteran contends that the 
polyneuropathy condition is caused by shrapnel fragments left 
in his leg; he claimed that the numbness he experienced in 
his left foot was caused by the shrapnel left in his leg.  

The Board notes that the record contains private medical 
records submitted by the veteran in support of his claim.  
These indicate that while the veteran was a St. Louis 
firefighter, that he sustained several back injuries in that 
capacity, and that the back disability ultimately contributed 
to his retirement as a firefighter.  The post-service medical 
records include a note that the veteran sustained a herniated 
disc at L5-S1.  

In a March 2003 opinion, the VA examiner reported the 
following finding:

It is less likely than not that his sensory 
neuropathy is related to the fragment injury and 
more likely than not it is related to the previous 
herniated lumbar disc.

There are no competent medical opinions to the contrary.  
With regard to the veteran's own contention that the 
polyneuropathy is caused by his service-connected scars, as 
noted in connection with the Board's discussion of the first 
issue, the veteran's statements as to the cause of his 
polyneuropathy are not probative.  See Espiritu, supra.

The Board observes that the veteran, in a June 2003 
statement, attributed the March 2003 examiner's unfavorable 
opinion to purported racial bias on the part of the examining 
physician; "she seem [sic] to have problem [sic] with black 
men or black peoples [sic]".  The Board has carefully 
reviewed the examination report and can detect absolutely no 
hint of racial animus; indeed, the veteran's race was not 
even mentioned by the examiner.  Nor is there any indication 
of personal animus against the veteran.  The Board finds the 
veteran's allegation to be utterly without merit.  Moreover, 
he has been accorded ample opportunity to present competent 
medical nexus evidence in support of his claim.  He has not 
done so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

In short, the secondary service connection claim may not be 
granted due to the lack of medical nexus, element (3).

Direct service connection

It appears that he veteran's appeal is limited to the matter 
of secondary service connection.  However, for the sake of 
completeness the Board will briefly address the matter of 
direct service connection, applying the Hickson analysis.

Hickson element (1) is met, as noted  for polyneuropathy of 
the left lower extremity has been diagnosed.  For the sake of 
this decision only, the Board will assume that polyneuropathy 
includes peripheral neuropathy. 

With respect to Hickson element (2), the veteran's service 
medical records do not contain any indication that the 
veteran complained of or sought treatment for any 
neurological problems in service or for many years 
thereafter.  With respect to in-service injury, the shell 
fragment wounds are well documented.  In addition, as was 
discussed in connection with the first issue on appeal, the 
veteran is presumed to have been exposed to herbicides in 
Vietnam.  Element (2) is met to that extent only.  

With respect to nexus, the herbicide regulations provide that 
acute and subacute peripheral neuropathy can be attributable 
to Agent Orange exposure even though there is no record of 
such disease during service.  See 38 C.F.R. § 3.309(e) 
(2006).  There are two provisos, however:  the provisions of 
38 C.F.R. § 3.307(a)(6) must be met and the rebuttable 
presumption provisions 38 C.F.R. § 3.307(d) must be 
satisfied.  

In this case, neither proviso is met.  Under 38 C.F.R. 
§ 3.307(a)(6), acute and subacute peripheral neuropathy  
"shall have been manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval 
or air service."  In this case, there is no evidence of 
polyneuropathy for several decades after service.  Moreover, 
the evidence of record rebuts the presumption of nexus due to 
Agent Orange exposure.  See 38 C.F.R. § 3.307(d) (2006).  As 
has been discussed above, the competent medical evidence of 
record, in the form of the March 2003 VA examination report,  
establishes that the etiology of the veteran's polyneuropathy 
is related to his non service-connected back injury.  

Accordingly, the Board finds that a medical nexus has not 
been established between the veteran's presumed herbicide 
exposure and his polyneuropathy.  As for the shell fragment 
wounds which he sustained in Vietnam, this has already been 
addressed.  The only medical evidence of record, the report 
of the March 2003 VA examiner, discounted any such 
relationship and specifically identified the source of the 
neurological complaints to be the veteran's non-service-
connected back disorder.

Thus, after review of the entire record, the Board finds that 
the competent medical evidence does not support a finding 
that there is a nexus between the in-service injury, 
including presumed exposure to Agent Orange, and the current 
polyneuropathy of the lower left leg.  

Thus, Hickson element (3) is not satisfied, and the direct 
service connection claim, to the extent that one in fact 
exists, fails for that reason.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for an elevated diaphragm 
condition. 

The veteran seeks to reopen a previously denied claim for 
entitlement to service connection for an elevated diaphragm 
condition.  He asserts that the condition was caused by a 
parachuting accident during service.

Pertinent law and regulations

The law and regulations generally pertaining to direct 
service connection apply to this issue.

Service connection - congenital defects

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection. 38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2006); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein. 

VA's General Counsel, however, has held that service 
connection can be granted for congenital abnormalities which 
are aggravated by service.  See VAOPGCPREC 82-90 (July 18, 
1990) [a disease considered by medical authorities to be of 
familial (or hereditary) origin by its very nature preexist 
claimants' military service; however, service connection for 
congenital, developmental or familial diseases could be 
granted if manifestations of the disease in service 
constituted aggravation of the condition].

Aggravation

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 
38 C.F.R. § 3.306 (2006).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) 
(2006).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 
4 Vet. App. 304, 306- 07 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).



Finality/new and material evidence

In general, unappealed RO decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104,  20.1103 
(2006).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in September 2002, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 
12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Analysis

As was indicated in the Introduction, the RO denied the 
veteran's 1993 claim for service connection for an elevated 
diaphragm condition in a January 1994 rating decision.  The 
veteran did not appeal the January 1994 decision.  Thus, the 
RO's decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § § 20.1103 (2006).  The veteran now seeks to 
reopen his claim.  

The "old" evidence

The service medical records in the file in January 1994 did 
not show any evidence of an elevate diaphragm, nor did they 
document the fact that the veteran suffered a parachuting 
accident.

A November 1979 x-ray report stated that "[T]here is 
considerable elevation of the left hemidiaphragm indicating 
eventration of the left diaphragm or perhaps phrenic nerve 
paralysis."  

A December 31, 1979 report by Dr. M. S. indicated a diagnosis 
of a "congenital eventration of the left hemidiaphragm."  
 
The veteran contended in a December 1993 statement that he 
injured himself in a parachute accident and that the accident 
resulted in the elevated diaphragm.

The January 1994 rating decision

The 1994 rating decision which denied the veteran's claim was 
based on the fact that the only medical opinion regarding 
etiology of the condition of record indicated that the 
condition was congenital.  As noted in the law and 
regulations section above, congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable legislation concerning service connection.  The RO 
also concluded that there was no evidence of the condition 
existing, much less being aggravated, during service.

The newly submitted evidence

Since the January 1994 rating decision denying the claim, the 
veteran submitted a June 1982 x-ray report indicating a 
"marked elevation of the left hemidiaphragm."  A VA x-ray 
report dated September 2002 also indicates a "marked 
elevation of the left hemidiaphragm of indeterminate 
etiology."  Finally, a February 2004 x-ray finding stated 
the following:

Marked apparent elevation of the left 
hemidiaphragm.  Diagnostic entities that would lead 
to this finding would include diaphragmatic rupture 
secondary to prior trauma (no evidence of healed 
rib fractures on the left).  Alternatively, prior 
lung surgery with resultant volume loss; however, 
no surgical clips are seen.

The newly submitted evidence also includes the veteran's 
statements of March and June 2003, and April 2004.  All of 
the statements describe the parachuting accident and include 
the veteran's own opinion that such accident was the cause of 
the elevated diaphragm condition.  

Discussion

The crux of this inquiry is whether the additional evidence 
raises "a reasonable possibility of substantiating the 
claim."  After review of the evidence, the Board concludes 
that it is clear that it does not.  

The RO's January 1994 rating decision was based on a lack of 
evidence of any pertinent parachute accident or injury in 
service, as well as evidence that the veteran's condition was 
a congenital or developmental one and thus was not an injury 
compensable under applicable law and regulations.  

The newly submitted evidence demonstrates that the veteran's 
elevated diaphragm condition continues to exist.  Such 
evidence is not new and material, since the existence of the 
condition was known in January 1994. See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].

With respect to the alleged in-service parachuting injury, 
the veteran's 2003 and 2004 statements to the effect that he 
sustained an injury while parachuting in service are 
duplicative of the statement he made in support of the 1993 
claim, which was considered and rejected by the RO at that 
time in light of the pertinently negative service medical 
records.  The veteran's repeated contentions are therefore 
not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).   
There has been added to the record no new evidence as to the 
element of in-service disease or injury, and the claim may 
not be reopened on that basis alone.  See Evans v. Brown, 9 
Vet. App. 273 (1996) [there must be new and material evidence 
as to each and every aspect of the claim that was lacking at 
the time of the last final denial in order for there to be 
new and material evidence to reopen the claim]. 

Furthermore, there has been added to the record no medical 
evidence of a nexus between an in-service injury and the 
current condition.  As noted above, the February 2004 VA 
examiner indicated, in essence, that he was unable to 
determine the cause of the veteran's elevated diaphragm.  
Similarly, the September 2002 report simply stated that the 
etiology of the condition was "indeterminate."  
The Board finds that such evidence is therefore not material, 
in that it does not address an unsubstantiated fact necessary 
to substantiate the claim [i.e., medical nexus] and thus it 
cannot serve to reopen the claim.  

To the extent that the veteran has once again opined that 
there is a connection between his military service and the 
elevated diaphragm, such is duplicative of his contention in 
1993.  Moreover, it is now well established that lay persons 
without medical training, such as the veteran, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities.  In Moray v. Brown, 
5 Vet. App. 211, 214 (1993), the Court specifically stated 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court again noted that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

Thus, new and material evidence has not been received, and 
the veteran's attempt to reopen the claim fails on this basis 
as well.  In the absence of such evidence, the veteran's 
claim may not be reopened.  See Boyer v. West, 210 F.3d 1351, 
1353 
(Fed. Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].  The benefits sought on appeal remain 
denied.

4.  Entitlement to an increased disability rating for a 
residuals of a fragment scar, lower left leg, currently 
evaluated as noncompensably disabling.

The veteran contends that he is entitled to an increased 
disability rating for his service-connected left leg scar.  
He has proffered no specific contentions concerning the scar 
itself, aside from his contentions, addressed above, that the 
scar has caused polyneuropathy of the left leg.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 
4.1 (2006).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); see also Peyton v. Derwinski, 
1 Vet. App. 282, 287 (1991).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). 

Specific schedular criteria

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002.  
See 67 Fed. Reg. 49490-99 (July 31, 2002). Where a law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted VA to do otherwise 
and VA did so.  See VAOGCPREC 7-2003.   However, because the 
veteran filed his claim on September 25, 2002, after the 
criteria were amended only the current version of the 
schedular criteria are available.

In any event, the veteran's service-connected lower left leg 
scar is rated under 38 C.F.R. § 4.118, Diagnostic Code 7805, 
[scars, other], which calls for rating based on limitation of 
function of the affected part and which was not amended.
Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO, Diagnostic Code 
7805.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).

As noted above, the veteran's scar is rated under Diagnostic 
Code 7805.  The Board has considered other criterion of 
diagnostic codes pertaining to scar disabilities.  The Board 
notes that Diagnostic Code 7801, [scars, other than head, 
face, or neck, that are deep or that cause limited motion], 
is not appropriate in this case because there is no 
indication in the medical records that the scar is deep and, 
as is described below, the veteran's scar has no effect on 
his range of motion or leg function.  Diagnostic Code 7802, 
[scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion] requires the scar to be 
in excess of 144 square inches (929 sq. cm.) or greater 
before such scars are deemed a compensable disability.  The 
veteran's two-by-two centimeter (4 sq. cm.) scar obviously is 
not compensable under this diagnostic code.  Diagnostic Code 
7803, [Scars, superficial, unstable], is inappropriate 
because, as is described below, the veteran's scar is not 
unstable.  Finally, Diagnostic Code 7804, [scars, 
superficial, painful on examination], is not appropriate 
because no pain or tenderness was manifested during the 
examination of the veteran's scar.

[The Board observes in passing that there is no medical 
evidence of ant underlying muscle injury, and thus rating the 
disability under 38 C.F.R. § 4.73 is not appropriate.] 

After having carefully reviewed the medical evidence, the 
Board has identified no other Diagnostic Code which is more 
appropriate than Diagnostic Code 7805.  Neither has the 
veteran nor his representative.  In short, the Board is of 
the opinion that the veteran's service-connected scar 
disability is most appropriately rated under Diagnostic Code 
7805.



Schedular rating

The veteran's service-connected left leg scar was examined by 
a VA examiner in March 2003.  The examination report 
indicates that the two-by-two centimeter scar on the left 
lateral calf is manifested by minimally darker pigmentation; 
the scar does not adhere to underlying tissue; there is no 
pain or tenderness upon palpitation; sensation is present, 
with decreased lateral sensation compared to medial 
sensation; and there is no keloid formation.  

Further, the March 2003 examination report states that the 
strength in the lower extremities is 5/5 bilaterally for 
dorsiflexion and plantar flexion of the feet, and patellar 
deep tendon reflexes are 2+ bilaterally.  The report states 
that there is no loss of underlying tissue, no edema, and no 
limitation of motion or function caused by the scar.  The 
examiner stated that the veteran is able to ambulate 
normally, but reports pain in his back with ambulation on the 
heels or toes.  

A March 2003 x-ray report indicates that the veteran's left 
leg showed no evidence of a fracture or bony abnormality, and 
showed two small opaque foreign bodies in the soft tissue of 
the posteromedial left calf.

Viewing the evidence in its entirety, the Board concludes 
that the Diagnostic Code 7805 criteria for an increased 
rating for residuals of a service-connected left leg scar are 
not met; there is no evidence of record that the veteran's 
left leg function or range of motion is limited or affected 
in any way by the scar.  The medical evidence shows that the 
scar is visible but is otherwise asymptomatic.  Thus, the 
Board finds that an increased schedular rating is not 
warranted.

Extraschedular consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor has he presented 
evidence to support the premise, that his service-connected 
scar disability results in marked interference with 
employment or frequent periods of hospitalization so as to 
ender impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2006) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Conclusion

For the reasons stated above, the Board concludes that the 
criteria for an increased rating for residuals of a service-
connected left leg scar are not met.  Therefore, the benefits 
sought on appeal are denied.


ORDER

Entitlement to service connection for a chronic skin 
condition is denied.

Entitlement to service connection for a polyneuropathy of the 
left leg is denied.

New and material evidence not having been received, the 
veteran's claim of entitlement to service connection for an 
elevated diaphragm is not reopened.  The benefit sought on 
appeal remains denied.

Entitlement to an increased disability rating for the 
service-connected lower left leg scar disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


